Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 11, 2016

The Court of Appeals hereby passes the following order:

A16A1984. ALAN KONWINSKI v. THE STATE.
A16A1985. ALAN KONWINSKI v. THE STATE.

      In 2009, Alan Konwinski pled guilty to rape, two counts of aggravated sodomy,
and sexual exploitation of a minor. He subsequently filed a pro se motion to set aside
a void sentence and withdraw his guilty plea. The trial court denied the motion on
May 18, 2015. Konwinski filed his notice of appeal on July 1, 2015.1 On January 15,
2016, Konwinski filed a motion to proceed in forma pauperis. The trial court denied
this motion on April 11, 2016. In Case No. A16A1984, Konwinski directly appeals
from the May 18, 2015 order denying his motion to set aside a void sentence and
withdraw his guilty plea. In Case No. A16A1985, Konwinski directly appeals from
the April 11, 2016 order denying his pauper status. We lack jurisdiction.
      Pretermitting whether Konwinski was entitled to a direct appeal from the May
18, 2015 order, to be timely, a notice of appeal must be filed within 30 days of entry
of the order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court. See
Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Because Konwinski filed his notice of appeal 44 days after entry of the order he seeks
to appeal, it is untimely. Accordingly, Konwinski’s appeal in Case No. A16A1984
is hereby DISMISSED for lack of jurisdiction.
      In the absence of a valid appeal, the question of whether Konwinski may


      1
        It appears that Konwinski attempted to file a notice of appeal earlier, but the
notice of appeal was not officially filed until July 1, 2016.
proceed in forma pauperis on appeal is moot. See Randolph County v. Johnson, 282
Ga. 160 (1) (646 SE2d 261) (2007) ("An appeal becomes moot if the rights insisted
upon could not be enforced by a judicial determination."). And an appeal of an issue
that has become moot is subject to dismissal. See OCGA § 5-6-48 (b) (3). Thus
Konwinski’s direct appeal in Case No. A16A1985 is DISMISSED as MOOT.

                                      Court of Appeals of the State of Georgia
                                                                           07/11/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.